IN THE COURT OF APPEALS OF IOWA

                                  No. 18-2061
                            Filed November 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL JOSEPH DEBETTIGNIES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Floyd County, Chris Foy, Judge.



      Michael Debettignies appeals his conviction for third-degree sexual abuse.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, (until withdrawal) and Melinda J.

Nye, Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., and May and Greer, JJ.
                                           2


MAY, Judge.

       Michael Debettignies appeals his conviction for sexual abuse in the third

degree. He contends the district court abused its discretion by prohibiting him from

impeaching the complaining witness with certain evidence. We find error was not

preserved. So we affirm.

       I. Facts and Prior Proceedings

       The State charged Debettignies with third-degree sexual abuse. C.B. was

the complaining witness.

       Prior to trial, the State filed a motion in limine. Among other things, the State

sought to exclude evidence of an incident in which C.B. threatened to accuse a

police officer of inappropriately touching her during a mental-health commitment.

Debettignies resisted, arguing he should be able to use the information to impeach

C.B.’s truthfulness. The court sustained the motion.

       The matter proceeded to trial, and the jury convicted Debettignies as

charged. He now appeals.

       II. Discussion

       Debettignies appeals the district court’s motion in limine ruling. He argues

the district court abused its discretion by preventing him from questioning C.B.

about her threat to accuse a police officer of inappropriately touching her. The

State contends the issue was not preserved for review. We agree with the State.

       “Generally, we review a district court’s evidentiary rulings for an abuse of

discretion.” Wailes v. Hy-Vee, Inc., 861 N.W.2d 262, 264 (Iowa Ct. App. 2014).

“However, a ‘ruling sustaining a motion in limine is generally not an evidentiary

ruling.’” Id. (citation omitted). “Rather, a ruling sustaining a motion in limine simply
                                            3

adds a procedural step to the introduction of allegedly objectionable evidence.” Id.

(citation omitted).

       So, in general, “the district court’s ruling on a motion in limine is not subject

to appellate review because the error, if any, occurs when the evidence is offered

at trial and is either admitted or refused.” Id. “Thus, ‘error claimed in a court’s

ruling on a motion in limine is waived unless’ the error is preserved at trial when

the evidence is offered.” Id. (quoting State v. Alberts, 722 N.W.2d 402, 406 (Iowa

2006)). “There is an exception to this general rule, however.” Id. “When the

court’s ruling on a motion in limine is unequivocal and leaves no question that the

challenged evidence will or will not be admitted at trial, counsel need not take steps

at trial to preserve error.” Id. “Where the district court’s ruling on a motion in limine

is unequivocal, ‘the decision on the motion has the effect of [an evidentiary] ruling’

and thus preserves the issue for appellate review.” Id. (quoting State v. Tangie,

616 N.W.2d 564, 569 (Iowa 2000)).

       We conclude Debettignies did not preserve error. He did not offer the

evidence during the trial. So he did not obtain an “evidentiary ruling” for our review.

       Nor is the exception applicable here. During the motion in limine hearing,

the court said that, “at this point,” the evidence is “going to be excluded from the

trial.” But the court also said, “Maybe there’ll be additional information . . . that will

come in during the trial that would cause me to reevaluate the relevance of this

evidence.” Indeed, the court anticipated defense counsel might later “seek to

introduce . . . evidence regarding this particular topic.” So the court instructed

defense counsel that, before offering the evidence, “there would need to be an

offer of proof or some additional record made.”
                                           4

          This ruling was not “unequivocal.” See id. It did not “leave[] no question

that the challenged evidence” would “not be admitted at trial.” See id. It left open

the possibility of admission. So it was insufficient to preserve error. See id. We

affirm.

          AFFIRMED.